DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  21-40 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: a first interlayer insulating layer disposed on the substrate; a lower wiring disposed in the first interlayer insulating layer and including copper; a first insulating layer disposed on the first interlayer insulating layer and including at least one of silicon nitride, silicon oxynitride, and silicon carbon nitride; a second interlayer insulating layer disposed on the first insulating layer; a contact structure passing through the second interlayer insulating layer and the first insulating layer, and contacting the lower wiring, the contact structure including tungsten; a third interlayer insulating layer disposed on and contacting the second interlayer insulating layer; a first upper wiring disposed in the third interlayer insulating layer and contacting the contact structure, the first upper wiring including aluminum; and a second insulating layer disposed on and contacting the third interlayer insulating layer, the second insulating layer including at least one of silicon nitride, silicon oxynitride, and silicon carbon nitride, wherein: the third interlayer insulating layer includes deuterium, and a top surface of the first upper wiring is disposed lower than a top surface of the third interlayer insulating layer (claims 21-30) a first interlayer insulating layer disposed on the substrate; a lower wiring disposed in the first interlayer insulating layer; a first insulating layer disposed on the first interlayer insulating layer; a second interlayer insulating layer disposed on the first insulating layer; a contact structure passing through the second interlayer insulating layer and the first insulating layer, and contacting the lower wiring; a third interlayer insulating layer disposed on and contacting the second interlayer insulating layer; a first upper wiring disposed in the third interlayer insulating layer and contacting the contact structure; a second insulating layer disposed on and contacting the third interlayer insulating layer, wherein: the lower wiring is electrically connected to the substrate, a top surface of the lower wiring is substantially coplanar with a top surface of the first interlayer insulating layer and contacts a bottom surface of the first insulating layer, a top surface of the contact structure is substantially coplanar with a top surface of the second interlayer insulating layer, the third interlayer insulating layer includes deuterium, a bottom surface of the first upper wiring contacts the top surface of the contact structure and the top surface of the second interlayer insulating layer; and a top surface and a side surface of the first upper wiring are in contact with the third interlayer insulating layer (claims 31-36) a first interlayer insulating layer disposed on the substrate; a lower wiring disposed in the first interlayer insulating layer and electrically connected to the substrate; a first insulating layer disposed on the first interlayer insulating layer and including at least one of silicon nitride, silicon oxynitride, and silicon carbon nitride; a second interlayer insulating layer disposed on the first insulating layer; a contact structure passing through the second interlayer insulating layer and the first insulating layer, and contacting the lower wiring; a second insulating layer disposed on the second interlayer insulating layer and including at least one of silicon nitride, silicon oxynitride, and silicon carbon nitride; a third interlayer insulating layer disposed on the second insulating layer; and an upper wiring disposed in the second insulating layer and the third interlayer insulating layer, and contacting the contact structure, wherein: a top surface of the lower wiring is substantially coplanar with a top surface of the first interlayer insulating layer and contacts a bottom surface of the first insulating layer, a top surface of the contact structure is substantially coplanar with a top surface of the second interlayer insulating layer, the third interlayer insulating layer includes deuterium, the contact structure contacts the first insulating layer and is spaced apart from the second insulating layer, a top surface of the upper wiring is substantially coplanar with a top surface of the third interlayer insulating layer, a side surface of the upper wiring contacts the third interlayer insulating layer and the second insulating layer, and a width of the top surface of the upper wiring is greater than a width of a bottom surface of the upper wiring (claims 37-38) a first interlayer insulating layer disposed on the substrate; a lower wiring disposed in the first interlayer insulating layer and electrically connected to the substrate; an insulating layer disposed on the first interlayer insulating layer and including at least one of silicon nitride, silicon oxynitride, and silicon carbon nitride; a second interlayer insulating layer disposed on the insulating layer; and an upper wiring disposed in the insulating layer and the second interlayer insulating layer, and contacting the lower wiring, the upper wiring including a first portion and a second portion that is disposed on the first portion, wherein: a top surface of the lower wiring is substantially coplanar with a top surface of the first interlayer insulating layer and contacts a bottom surface of the insulating layer, the second interlayer insulating layer includes deuterium, a side surface of the first portion of the upper wiring contacts the insulating layer and the second interlayer insulating layer, a top surface of the second portion of the upper wiring is substantially coplanar with a top surface of the second interlayer insulating layer, a bottom surface of the second portion of the upper wiring contacts a top surface of the first portion of the upper wiring and the second interlayer insulating layer, a width of the bottom surface of second portion of the upper wiring is greater than a width of the top surface of first portion of the upper wiring (claims 39-40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rakumar et al. (US 2009/0020831) disclose a deuterated film encapsulation.
Narayanan et al. (US 6,943,126) disclose deuterium incorporated nitrides. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817